RENDERED: APRIL 15, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0204-MR


STUFF PROPERTIES, LLC                                             APPELLANT



                  APPEAL FROM CLARK CIRCUIT COURT
v.                 HONORABLE JEAN C. LOGUE, JUDGE
                        ACTION NO. 19-CI-00029



WINCHESTER/CLARK COUNTY
BOARD OF ADJUSTMENTS; AND
TRESA BRIDGES                                                     APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

JONES, JUDGE: Stuff Properties, LLC, (“Stuff”) appeals an opinion and order of

the Clark Circuit Court affirming a determination of the Winchester/Clark County

Board of Adjustments that Stuff unlawfully expanded a nonconforming use of its

property in Winchester, Kentucky. Upon review, we affirm.
                                    I. BACKGROUND

                On or about November 22, 2010, Stuff acquired approximately nine

(9) acres located at 6169 Lexington Road (US 60), Winchester, Kentucky

(hereinafter “the Property”). At the time Stuff purchased it, most of the Property

had been utilized for recycling of one kind or another (junk automobiles, auto

parts, and surplus army goods) since at least the mid-1990’s. To date, Stuff has

continued utilizing the Property for that purpose. On November 15, 2011, in a

letter responding to an inquiry from Stuff about the propriety of its use of the

Property, the Winchester/Clark County Planning Commission notified Stuff that

“[t]he property located at 6169 Lexington Road is zoned B-4 (General Business).

Automobile recycling is not a permitted use in that zone. Automobile recycling is

only a legal land use in the I-2 (Heavy Industry) zone.” The Planning Commission

added, however, that because it appeared “automobile recycling” may have been

regularly occurring on the Property without incident for more than ten years, it

might qualify as a legal, nonconforming use pursuant to KRS1 100.253(3).

                Accordingly, Stuff filed an application with the Winchester/Clark

County Board of Adjustments (“Board”) seeking a zoning interpretation that its

scrap and recycling operations qualified as a legal, nonconforming use within the

meaning of KRS 100.253(2). After considering Stuff’s application during a special


1
    Kentucky Revised Statutes.

                                           -2-
meeting on February 13, 2012, the Board confirmed that Stuff’s “existing metal

recycling land use” was a “heavy industrial use” suited for an I-2 district, but that it

qualified as a legal nonconforming use on Stuff’s Property, which had been zoned

B-4. According to the minutes, the Board also “expressed concerns that the

recycling business might move closer to the road and the Board doesn’t want that.”

As such, the Board defined the scope of Stuff’s nonconforming use, voting

unanimously that it “includes the 7 +/- acres behind the existing line of buildings

and to include the interior of those buildings, that fronts US 60,” and that

“recycling cannot be extended beyond the fronts of the buildings.”

             On February 15, 2012, the Board’s director of planning and

community development, Rhonda Cromer, then wrote a follow-up letter to Stuff

summarizing the pertinent aspects of the Board’s decision, stating in relevant part:

                • Buildings could be remodeled or reconfigured as
                  long as no additional square footage was added to
                  the existing square footage of structures currently
                  on the property;

                • Any changes to buildings should be done in such a
                  way as to continue screening the recycling
                  operation from Lexington Road;

                • All recycling must be done within the structures or
                  behind them so that it cannot be seen from
                  Lexington Road[.]

             On March 21, 2013, Stuff purchased what will hereinafter be referred

to as the “Lot,” an approximately one-acre tract of land that not only adjoined the

                                          -3-
front of the Property, but was situated between Lexington Road and the buildings

on the Property that the Board had delineated as the boundary for “screening”

Stuff’s “recycling operation from Lexington Road,” per Cromer’s letter. The Lot,

which had another small building situated upon it, was located at 6223 Lexington

Road. The Lot was also located in a B-4 zoning district and, prior to its acquisition

by Stuff, it had never been utilized for any purpose beyond what its B-4

classification permitted. Following the acquisition, however, Stuff proceeded to

utilize the Lot in conjunction with its recycling business, i.e., “to park trucks,

trailers, equipment, and to store recycled materials, both indoors and in

containers.”2

                On May 5, 2016, the Interim Director of Planning and Community

Development, Joshua Cook, issued a Notice of Violation (“NOV”) to Stuff for

what he regarded as the illegal expansion of Stuff’s nonconforming use relative to

the Property. In pertinent part, his NOV explained:

                The property located at 6169 Lexington Road,
                Winchester, Kentucky is in violation of the Winchester
                Clark County Zoning Ordinance. The property is zoned
                B-4 (General Business) which allows for the storage of
                MATERIALS on site, behind the existing building lines.
                However, currently the property is storing both material,
                equipment, trash and recycling bins, and tractor trailers at
                or near the property line. This is not in conformance to
                either the Zoning Ordinance for the B-4 Zoning District

2
  Stuff offered this succinct description of its use of the Lot in a memorandum of law it filed with
the circuit court on December 5, 2019.

                                                -4-
             nor your February 13, 2012 Zoning Interpretation granted
             by the Winchester/Clark County Board of Adjustments
             that specifically states, “. . . recycling cannot be extended
             beyond the fronts of the buildings.”

             Please remove all materials, debris, vehicles, tractor
             trailers, trash and recycling dumpsters, and all other
             items behind the existing line of buildings by Monday,
             May 20, 2016. Violations to the zoning ordinance may
             result in fines of $500.00 per day per violation for as long
             as the violation continues if the property is not brought
             into compliance by the deadline.

             Stuff acknowledges it received this NOV and claims it responded by

erecting a “privacy screen” partially enclosing the Property; but that it continued

storing recycling materials, including equipment, trash, recycling bins, and tractor

trailers in front of the building lines and on the Lot. Stuff further claims that

because the Board took no further immediate action against it regarding the NOV,

it assumed the matter had been resolved. The Board, on the other hand, claims it

took no immediate action against Stuff regarding the NOV because the NOV was

“lost” during the transition of its directors and was not brought to its attention until

approximately three years later, as discussed later in this Opinion.

             That aside, the next significant development in this matter occurred on

September 27, 2018, when, in response to a complaint from residents in the

community, the Board held a special meeting to determine whether the scope, area,

and usage of the Property had changed since the Board’s prior 2012 zoning

interpretation. The Board listened to comments and questions from various

                                          -5-
individuals, including appellee Bridges and Stuff’s counsel, although it did not

render a decision concerning the expansion of the nonconforming use. Instead, the

Board announced it would take up the matter at the next meeting allowing time to

review the issues presented. On October 4, 2018, another public meeting was held

during which the Board went into closed session to discuss whether Stuff was

violating the Board’s 2012 Zoning Interpretation. Upon returning to open session,

the Board voted unanimously that Stuff had expanded its recycling operations

beyond the front of the buildings and determined “the storage of recycling

materials in containers or on the ground is found to be accessory to the recycling

business and is prohibited.” The Board’s decision on October 4, 2018, was not

appealed.

             On November 8, 2018, Bridges then submitted a written complaint to

the Board pursuant to KRS 61.846(1) (and copied Stuff’s counsel) alleging the

Board’s closed session meeting and resulting decision on October 4, 2018, had

violated Kentucky’s Open Meetings Act, KRS 61.800-850 (the “OMA”).

Regarding what the Board should do to remedy its violation, Bridges requested the

following relief:

             1. Acknowledge that the actions of the Board of
             Adjustment of going into closed session during the
             meeting of October 4, 2018[,] violated the requirements
             of KRS 61.810, KRS 61.815(1)(a), KRS 61.815(1)(b),
             and KRS 61.815(1)(c);


                                        -6-
              2. Vacate the motion regarding Stuff’s Recycling that
              was approved by the Board of Adjustment based on the
              discussion in the unlawful closed session; and

              3. Schedule this matter for a Meeting of the Board of
              Adjustment within sixty (60) days for further action in
              open session on the complaints that the scope, area, and
              intensity of the usage of the property at 6169 Lexington
              Road has expanded beyond the nonconforming use
              recognized in February, 2012, in a manner consistent
              with the Kentucky Open Meetings Act.

              On November 13, 2018, the Board served Bridges a timely response

to her complaint3 (and copied Stuff’s counsel on November 18, 2018), agreeing

that it had indeed violated the Act as alleged. Additionally, the Board stated:

              Following the October 4, 2018, meeting and before
              approval of the minutes, it was discovered that a Notice
              of Zoning Violation issued by an interim Planning
              Director, May 5, 2016, had been served upon Stuffs [sic]
              Properties LLC, owner of 6191 Lexington Road, Clark
              County, Kentucky. The Notice is attached.

              The Notice was not brought to the attention of the
              Planning Staff, the Board Members or Counsel. As such,
              the Complainant, the property owner, its Counsel, the
              Board or members of the public did not have the
              opportunity to address the May, 2016 Notice during the
              October, 2018 meeting.



3
  KRS 61.846(1), part of Kentucky’s Open Meetings Act, provides in relevant part, “The public
agency shall determine within three (3) days, excepting Saturdays, Sundays, and legal holidays,
after the receipt of the complaint whether to remedy the alleged violation pursuant to the
complaint and shall notify in writing the person making the complaint, within the three (3) day
period, of its decision.” While there were five days between Bridges’ complaint and the Board’s
response, the Board’s response was nevertheless timely because November 10 and November 11,
2018, were respectively a Saturday and Sunday.

                                             -7-
             The Board intends to convene a duly noticed Public
             Meeting in January 2019, to remedy the errors and
             omissions as follows:

             (i) Review, the Board’s final action of October 4, 2018,
             publicly announced following closed session with taking
             into account the May 2016 Notice of Violation pending
             further open session consideration, discussion, motion,
             second and vote.

             (ii) Consider testimony, comment and evidence offered
             by the public, Complainant, or property owner regarding
             the May, 2016, Notice of Violation with reference to the
             February, 2012, Zoning Ordinance Interpretation and
             present use of the property.

             (iii) The conduct of the September 27, 2018, videotaped,
             open meeting conformed to the law as it pertained to the
             public comment and presentation of evidence with
             respect, to 6169 Lexington Road as a non-conforming
             use (KRS 100.253). The October 4, 2018 vote of the
             Board constituted a final action and is subject to the
             appeal requirements of KRS 100.347. A de-novo hearing
             and re-presentation of the matters previously offered is
             not warranted; provided however, review, discussion,
             determination, motion and vote of the Board with respect
             to the proposed January 2019, meeting shall occur in
             open session.

             The remedial public meeting was held on January 3, 2019, and at the

close of the meeting the Board reaffirmed that Stuff’s recycling operations could

not extend past the front of the buildings on the Property. Borrowing from the

language of the May 5, 2016 NOV, the Board also determined that “storage of

recycled materials in containers or on the ground is found as an accessory to the

recycling business and prohibited, including materials, equipment, trash, recycling

                                        -8-
bins, tractor trailers, trucks, cranes and all other items associated with the recycling

process cannot be stored in the front of the buildings” located on the Property.

(Emphasis added.) As noted, the Lot is undisputedly situated in front of the

buildings located on the Property. With that in mind, the minutes of the January 3,

2019 meeting reflect that the Board discussed the Property and the Lot over the

course of its deliberations, and that it intended for its decision to encompass and

apply with equal force to both parcels.

             On January 16, 2019, Stuff appealed the Board’s decision to Clark

Circuit Court pursuant to KRS 100.347(1), seeking equitable relief and a

declaration of rights pursuant to KRS 418.040 and KRS 418.045. Later, in a pre-

trial memorandum of October 22, 2019, Stuff concisely summarized its arguments

regarding why, in its view, the Board’s January 3, 2019 decision was untenable.

We quote Stuff’s summary for clarity and context:

                            THE ISSUES IN DISPUTE

             In 2012 the Board acknowledged that Stuff’s use of the
             9-acre tract for recycling activities was a permissible
             non-conforming use, while expressing the desire that
             “recycling” not be conducted “in front of the buildings”.
             The current Board now says that any “accessory use”
             (which apparently means any use that furthers those
             recycling activities) in front of the buildings (though we
             are left to guess exactly where that is) is prohibited. The
             Board’s current interpretation of its earlier admonition,
             and of the County Zoning Ordinance have created the
             current issue.


                                          -9-
                     THE NATURE OF STUFF’S LEGAL
                         NONCONFORMING USE

            It is Stuff’s position that:

            1. The 9-acre Property and the 1-acre Lot are legally
            distinct, separate parcels of land, each with recognized
            permissible uses. They have not been consolidated into
            one parcel and remain separate parcels of land.

            2. The Board of Adjustment has no authority over
            Stuff’s business or activities generally. Its authority is
            limited to preventing enlargement of Stuff’s non-
            conforming activities. Activities which conform to the
            Ordinance are, by definition, conforming and particularly
            if, as here, located elsewhere, and are not subject to the
            Board’s regulation.

            3. Attached as Exhibit A is an excerpt from the Zoning
            Ordinance in which is listed the uses permitted in a B-4
            Zone. The uses which the Board here attempts to
            prohibit are, storage of recycled material, both in
            buildings, in trailers, and containers; parking of trucks
            and trailers used to haul scrap metal and materials; and
            parking of equipment. These activities are expressly
            permitted under the Zoning Ordinance in a B-4 zone and
            are not, in and of themselves, “recycling”.

            4. The Board ruled on the matter on October 4, 2018,
            from which no appeal was taken. Then, on January 3,
            2019, without further evidence, the Board significantly
            expanded and broadened its ruling prohibiting all but
            employee and customer parking in front of the buildings.
            This is both arbitrary because there were no changes in
            the facts to justify the change, and an impermissible
            revisiting of an action that had become final.

            Ultimately, the circuit court affirmed the propriety of the Board’s final

action. This appeal followed.

                                           -10-
                            II. STANDARD OF REVIEW

             “An administrative agency is prohibited from acting in an arbitrary

manner by § 2 of the Kentucky Constitution.” Bunch v. Personnel Bd.,

Commonwealth of Kentucky, 719 S.W.2d 8, 10 (Ky. App. 1986) (citing Pritchett v.

Marshall, 375 S.W.2d 253 (Ky. 1963)). “[J]udicial review of administrative action

is concerned with the question of arbitrariness.” American Beauty Homes Corp. v.

Louisville & Jefferson Cnty. Planning & Zoning Comm’n, 379 S.W.2d 450, 456

(Ky. 1964). The scope of this judicial review extends to three fundamental

grounds: “(1) action in excess of granted powers, (2) lack of procedural due

process, and (3) lack of substantial evidentiary support[.]” Id. This Court’s

standard of review for an administrative adjudicatory decision is the clearly

erroneous standard. Stallins v. City of Madisonville, 707 S.W.2d 349, 351 (Ky.

App. 1986). A decision is clearly erroneous if it is not supported by substantial

evidence. Id.

             Substantial evidence is defined as evidence, taken alone
             or in light of all the evidence, that has sufficient
             probative value to induce conviction in the minds of
             reasonable people. If there is substantial evidence to
             support the agency’s findings, a court must defer to that
             finding even though there is evidence to the contrary. A
             court may not substitute its opinion as to the credibility
             of the witnesses, the weight given the evidence, or the
             inferences to be drawn from the evidence. A court’s
             function in administrative matters is one of review, not
             reinterpretation.


                                        -11-
Thompson v. Kentucky Unemployment Ins. Comm’n, 85 S.W.3d 621, 624 (Ky.

App. 2002) (footnotes omitted). “[A] reviewing court, whether it be one of the

circuit courts, the Court of Appeals, or [the Kentucky Supreme Court], should

refrain from reversing or overturning an administrative agency’s decision simply

because it does not agree with the agency’s wisdom.” Kentucky Unemployment

Ins. Comm’n v. Landmark Community Newspapers of Kentucky, Inc., 91 S.W.3d

575, 582 (Ky. 2002) (citation omitted).

                                    III. ANALYSIS

             On appeal before this Court, Stuff argues the Board’s decision was

erroneous for largely the same reasons it asserted before the circuit court. First, as

it did below, Stuff argues the Board lacked jurisdiction to vacate its October 4,

2018 decision and enter its decision of January 3, 2019. In support, Stuff notes

that KRS 100.347(1) provides the exclusive means to challenge administrative

action from a board of adjustment; it specifies in relevant part that all final actions

of a board of adjustment which have “not been appealed within thirty (30) days

shall not be subject to judicial review.” And, Stuff points out, the Board’s decision

was not challenged by appellee Bridges until after that thirty-day period had

expired.

             We disagree. To be sure, administrative agencies derive their power

and authority solely from delegations of power as set forth in statutes enacted by


                                          -12-
the General Assembly. See Fisher v. Commonwealth, Pub. Prot. Cabinet, Dep’t of

Hous., Bldgs. & Const., Div. of Plumbing, 403 S.W.3d 69, 77 (Ky. App. 2013).

Accordingly, the Board, as an administrative agency, “does not have any inherent

or implied power to reopen or reconsider a final decision and . . . such power does

not exist where it is not specifically conferred upon the agency[.]” Kentucky Bd. of

Medical Licensure v. Ryan, 151 S.W.3d 778, 780 (Ky. 2004) (citing Phelps v.

Sallee, 529 S.W.2d 361, 365 (Ky. 1975)).

             That said, while the Board’s enabling legislation did not permit the

Board to reconsider or reopen its October 4, 2019 decision, the OMA – a separate

delegation of power from the General Assembly – did authorize the Board to do so,

despite appellee Bridges’ failure to properly exhaust the administrative remedy

specified in KRS 100.347(1). See KRS 61.848(5) (providing, as a remedy for an

OMA violation, that “[a]ny rule, resolution, regulation, ordinance, or other formal

action of a public agency without substantial compliance with the requirements of

KRS 61.810, 61.815, 61.820, and KRS 61.823 shall be voidable[.]”); KRS

61.846(1) (obligating agencies to acknowledge alleged violations of the OMA, and

authorizing agencies to provide a remedy).

             Here, Bridges alleged the Board violated KRS 61.810, KRS

61.815(1)(a), KRS 61.815(1)(b), and KRS 61.815(1)(c). The Board agreed and

was therefore authorized to address the alleged violations by voiding its October 4,


                                        -13-
2018 order. Moreover, Stuff cites no authority – and we are aware of none – that

prohibited the Board from thereafter conducting a remedial meeting and entering a

new order in place of the one it vacated. Accordingly, the circuit court did not err

in determining the Board acted properly in this respect.

              Next, Stuff asserts a variety of arguments that may be collectively

summarized as an overarching complaint that, in Stuff’s view, the Board could not

have properly defined “recycling” for zoning purposes to encompass the storage of

recycled material, both in buildings, in trailers, and containers; or the parking of

trucks and trailers used to haul scrap metal and materials; or the parking of

equipment. In that vein, Stuff argues the Board: (1) could not have defined

“recycling” consistently with that view by relying upon the Winchester/Clark

County zoning ordinance itself, as the ordinance includes no definition of the

word; (2) violated Stuff’s due process rights4 by relying upon the May 5, 2016



4
  The circuit court concluded Stuff was provided adequate due process in this matter, explaining
in relevant part:

               “The hallmark of procedural due process is ‘the opportunity to be heard at
       a meaningful time and in a meaningful manner.’” Harrison Silvergrove Property,
       LLC v. Campbell County and Municipal Board of Adjustment, 492 S.W.3d 908,
       915 (Ky. App. 2016) (quoting Hilltop Basic Res., 180 S.W.3d at 468). The record
       reflects that Stuff was provided clear and timely notice of the Board’s meetings
       and the intended purposes of same. The record further demonstrates that Stuff, by
       and through counsel, was afforded the opportunity to be heard at a meaningful
       time and in a meaningful manner.

We agree with the circuit court’s assessment that Stuff was provided adequate due process
below. To the extent that Stuff’s “due process” argument also takes issue with the Board’s

                                              -14-
NOV to conclude that “recycling” encompasses that definition; and therefore (3)

had no basis for finding that its use of the Lot or the land in front of the buildings

on the Property qualified as an illegal expansion of its nonconforming “recycling”

use.

              We disagree. True, the Winchester/Clark County zoning ordinance

does not define “recycling.” However, the ordinance could not have provided any

definition of “recycling” that would have permitted Stuff to engage in conduct

forbidden by statute. See Ky. Rest. Ass’n v. Louisville/Jefferson Cnty. Metro Gov’t,

501 S.W.3d 425, 428 (Ky. 2016) (explaining an ordinance cannot conflict with a

statute). Moreover, it is inarguable that “everyone is presumed to know the law;

therefore, ignorance of the law is not an excuse.” Dep’t of Revenue, Fin. and

Admin. Cabinet v. Revelation Energy, LLC, 544 S.W.3d 170, 176 (Ky. App. 2018).

And, turning to what the operative law in this matter was, Stuff provides a clue in

tab “5” of the appendix of its brief; namely, a citation it recently received for

“improper screening of recycling establishments,” stating in pertinent part:

              On or about 03/18/2019 the defendant, Stuff Recycling,
              owned by Jerry Joiner, was observed to be operating as a
              recycler as defined [in] KRS 177.905(4) while being
              required by KRS 177.910 and 177.915 to be 100%
              screened from public view from any roadway. The
              Recycling operations were visible from U.S. 60,

reliance upon the May 5, 2016 NOV issued by Joshua Cook, we add that the substance of Cook’s
NOV conformed to the applicable law, as discussed herein.



                                           -15-
             Clintonville Road and Verna Hills Drive in violation of
             such statutes with the penalty therefore being provided at
             KRS 177.990(3).

             As this March 18, 2019 citation indicates, Stuff operates as a recycler

(i.e., “material recycler”) within the meaning of KRS 177.905(4), which provides:

             “Material recyclers” shall mean any establishment or
             place of business, including garbage dumps and sanitary
             fills, maintained, operated, or used for storing, keeping,
             buying or selling of old or scrap copper, brass, rope, rags,
             batteries, paper, trash, rubber debris, waste, or motor
             vehicle parts, iron, steel, and other old or scrap ferrous or
             nonferrous material.

(Emphasis added.)

             In short, the “storing” of recycled material is part of the

“establishment” or “place of business” of a “material recycler.” Id.

             In turn, because the “storing” of recycled material is part of a material

recycler’s “establishment” or “place of business,” it qualifies – consistently with

what the Board indicated to Stuff on February 13, 2012 – as an industrial use, not a

B-4 business use. See KRS 177.912 (providing “[a]n automobile, vehicle or

machinery recycling establishment or place of business or material recycling

establishment or place of business . . . complies as a conforming use in an

industrially zoned area[.]”).

             Likewise, as Stuff’s citation also indicates, the “storing” of recycled

material must, like the rest of a material recycler’s “establishment” or “place of


                                         -16-
business,” either be located no “closer than 1,000 feet from the right-of-way line of

any road[,]” or be “hidden from the view of motorists using such road by an

artificial or natural screen, or is by virtue of natural topography so hidden.” KRS

177.915. And, “[a]ny automobile, vehicle, machinery or material recycling

establishment or place of business that cannot as a practical matter be screened,

shall be required to be removed.” Id.

             The Clark County Zoning Ordinance, Article 4.2, as well as KRS

100.253(2), forbade Stuff from expanding its recycling operations from their

original footprint located at 6169 Lexington Road to the adjoining Lot.

Specifically, KRS 100.253(2) does not allow the enlargement or extension of a

nonconforming use beyond the scope and area of its operation at the time of the

regulation which makes its use nonconforming was adopted. Similarly, Article 4.2

states, “a nonconforming use shall not be extended beyond the scope and area of its

operation at the time of the adoption of the regulation which makes such use

nonconforming.” “As a matter of policy and consistent with the spirit of zoning

laws, nonconforming uses are to be gradually eliminated and are to be held strictly

within their boundaries. An existing use cannot be enlarged nor extended and no

substantially different use is permitted.” Legrand v. Ewbank, 284 S.W.3d 142, 145

(Ky. App. 2008) (quoting Attorney General v. Johnson, 355 S.W.2d 305 (Ky.

1962)).


                                        -17-
             Recall, Stuff described its use of its land in front of the Property’s

buildings (land that includes the Lot) as “storage of recycled material, both in

buildings, in trailers, and containers; parking of trucks and trailers used to haul

scrap metal and materials; and parking of equipment.” As discussed, storing

recycled material is a function associated with the establishment or place of

business of a material recycler – an industrial use, not a general business (B-4) use.

Accordingly, Stuff’s use of the Lot and the land on the Property in front of the

buildings for that purpose unequivocally demonstrates that it has expanded its

nonconforming “recycling” use beyond its legal scope (i.e., beyond the fronts of

the buildings located on the Property).

             As for Stuff’s additional use of that land for “parking of trucks and

trailers used to haul scrap metal and materials; and parking of equipment,” Stuff

suggests this use could be taken in a vacuum as a “truck terminal,” a “freight

yard,” or perhaps an “establishment and lot for the display, rental, sale and repair

of farm equipment, contractors’ equipment and trucks” – all of which are

permissible uses of property located in a B-4 zone under the ordinance. While we

are hypothecating, however, Stuff’s additional use of that land for “parking of

trucks and trailers used to haul scrap metal and materials; and parking of

equipment” could, taken in a vacuum, just as easily and perhaps more readily




                                          -18-
qualify as a “contractor’s equipment storage yard” – which, like recycling,

qualifies under the ordinance as a heavy industrial (I-2) use.

             In any event, we agree with the Board that Stuff’s use of its land in

front of the Property’s buildings for “parking of trucks and trailers used to haul

scrap metal and materials; and parking of equipment” cannot be taken in a vacuum;

and, that it should instead be viewed as either part of Stuff’s principal “use” of

recycling on that land, or as an “accessory” thereto, and therefore as part of Stuff’s

overall “operation” for purposes of KRS 100.253(2). Under Clark County Zoning

Ordinance, Article 12, the word “use” as defined “broadly refers to the activities

which take place on any land or premises and also refers to the structures located

thereon and designed for those activities.” “Accessory Structure or Use” is defined

as “[a]ny structure or use . . . other than the principal structure or use, directly

incident to or required for the enjoyment of the permitted use of any premises[.]”

Here, it takes little imagination to see that the “parking of trucks and trailers used

to haul scrap metal and materials,” and the “parking of equipment” used to operate

a material recycling establishment, are either regular activities that occur in

conjunction with the use of material recycling, or are directly incident to or

required for the enjoyment of that use.

             In sum, Stuff was permitted to operate its nonconforming use (i.e., its

material recycling place of business or establishment) in a designated area: Inside


                                          -19-
or behind the buildings located on the Property. Stuff then chose to operate its

nonconforming use beyond that area, in front of the buildings located on the

Property and on a separate lot. The Board is charged with disallowing “the

enlargement or extension of a nonconforming use beyond the scope and area of its

operation at the time the regulation which makes its use nonconforming was

adopted,” per KRS 100.253(2), and acted well within its authority by directing

Stuff to discontinue the expansion of its recycling operation. Consequently, the

Board did not err or otherwise abuse its discretion.

                                    IV. CONCLUSION

                In the conclusion of its separate reviewing opinion, the Clark Circuit

Court qualified its resolution of this matter as follows:

                Nothing in this Opinion shall be construed as prohibiting
                or restricting Stuff from engaging in other operations
                permitted in B-4 General Business District under Section
                6.14 of the Winchester/Clark County Zoning Ordinances;
                provided, such operations do not expand or enlarge the
                nonconforming use of the scrap and recycling business.

                We adopt this qualification and therefore AFFIRM the circuit court in

all respects.

                LAMBERT, JUDGE, CONCURS.

                THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.




                                           -20-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE,
                          WINCHESTER/CLARK COUNTY
Grahmn N. Morgan          BOARD OF ADJUSTMENTS:
Clifford H. Ashburner
K. Cassandra Carter       William A. Dykeman
Lexington, Kentucky       Winchester, Kentucky

                          BRIEF FOR APPELLEE, TRESA
                          BRIDGES:

                          Tom FitzGerald
                          Frankfort, Kentucky




                        -21-